DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment on 03/25/2021 have been entered.  Applicant’s specification amendment, filed on 03/25/2021 have been considered.  The drawing objections have been withdrawn.  The claim 6 objection have been withdrawn in light of amended claim 6.

Response to Arguments
	Applicant’s arguments with respect to claims 1-11 have been considered are moot in view of the new ground(s) of rejection, as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shemonski et al. US 20190272631 (hereinafter Shemonski) in view of Solanki et al. US 8,879,813 (hereinafter Solanki.).
Regarding claim 1, Shemonski teaches
	an ocular fundus image processing device (paragraph [0054] teaches a computing device 11 may hold the trained convolutional neural network and access diagnosed samples from an internal library or from a remote diagnostic library (or atlas) 18 of diagnosed samples and an input ophthalmic image may be submitted to a trained convolutional neural network that highlights potentially abnormal regions and provides examples of previously diagnosed image samples similar to the highlighted regions) for use with a subject (figure 8 and paragraph [0052] teaches a computing system or device 11 may extract ophthalmic image from various sources, such as from an ophthalmic imager 17 (e.g., an OCT system or fundus imager)), the ocular fundus image processing device (11 and paragraph [0054]) comprising,
	a processor programmed (paragraph [0059] teaches computer system includes a processor 202) to,
	acquire an ocular fundus image of the subject’s eye that is photographed via an ocular fundus image photographing unit (paragraph [0029] ophthalmic imaging device such as a fundus imager or OCT system and paragraph [0054], submitting a test ophthalmic image and paragraph [0055], test ophthalmic image (e.g., OCT image, OCTA image, fundus image, B-scan image, FA image, etc.) is submitted to a (convolutional) neural network trained to identify potentially abnormal regions of an ophthalmic image).
	Shemonski is silent regarding classify each pixel in the ocular fundus image into at least one of three categories including: (i) artery, (ii) vein, or (iii) other,
		provide a mathematical model that is trained using a machine learning algorithm,
		input at least a part of the ocular fundus image that has each pixel classified into at least one of the three categories into the mathematical model, and
		output a detection result by the mathematical model that identifies a presence of an artery and/or view in the part of the ocular fundus image.
	Solanki teaches a device (figure 1-3, 7, 9, 11, 13, 17, 18, 22, 25, 28, 30, 35, 37, 38, 43-46; column 1, lines 50-67, computing system) comprising classifying each pixel in the ocular fundus image into at least one of three categories including: (i) artery, (ii) vein, or (iii) other (column 8, lines 59-64 teaches supervised learning and classification can be used to obtain a prediction for each pixel for each class of lesion or retinal anatomical structure, such as optic nerve head, veins, arteries, and/or fovea),
		provide a mathematical model that is trained using a machine learning algorithm (column 13, lines 20-30 teaches identifying interesting regions in an image of a patient’s eye for further analysis, followed by computation of a plurality of descriptors of interesting pixels identified within the image, the descriptors are used for training a machine learning algorithm such as support vector machine, deep learning, neural network, naïve Bayes, and/or k-nearest neighbor),
		input at least a part of the ocular fundus image (column 9, lines 3-17 teaches using images obtained from prior and current visit of the same patient) that has each pixel classified into at least one of the three categories into the mathematical model (column 8, lines 59-64 teaches supervised learning and classification can be used to obtain a prediction for each pixel for each class of lesion or retinal anatomical structure, such as optic nerve head, veins, arteries, and/or fovea), and
		output a detection result by the mathematical model that identifies a presence of an artery and/or view in the part of the ocular fundus image (column 8, lines 59-64 teaches supervised learning and classification can be used to obtain a prediction for each pixel for each class of lesion or retinal anatomical structure, such as optic nerve head, veins, arteries, and/or fovea and Table 3 Filterbank of local binary patterns descriptors which captures local texture information, can help achieve distinction between lesion and background or other anatomical structures and column 44, lines 55-60 teaches segmentation of interest region detector outputs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shemonski, to use for classifying each pixel in the ocular fundus image into at least one of three categories including artery, vein, or  other, provide a mathematical model that is trained using a machine learning algorithm, input at least a part of the ocular fundus image that has each pixel classified into at least one of the three categories into the mathematical model, and output a detection result by the mathematical model that identifies a presence of an artery and/or view in the part of the ocular fundus image as taught by Solanki, for the purpose of enhancing a retinal image and to identify retinal anatomical structure (column 1, lines 50-51 and column 8, lines 60-65).





Regarding claim 2, Shemonski in view of Solanki teaches the invention as set forth above and Shemonski further teaches the ocular fundus image processing device (paragraph [0054] teaches a computing device 11 may hold the trained convolutional neural network and access diagnosed samples from an internal library or from a remote diagnostic library (or atlas) 18 of diagnosed samples and an input ophthalmic image may be submitted to a trained convolutional neural network that highlights potentially abnormal regions and provides examples of previously diagnosed image samples similar to the highlighted regions), wherein
	the mathematical model is trained based on: (a) at least one ocular fundus image of the subject’s eye previously photographed as input training data (paragraph [0008], original test ophthalmic image to be analyzed (e.g. an OCT angiography (OCTA) image)), and (b) data indicating an artery and a vein in the at least one ocular fundus image  (paragraph [0007], ophthalmic images used to diagnose (i.e. identifying) different types of ophthalmic maladies such as central retinal artery occlusion and retinal vein occlusion, etc.) of the input training data as output training data (paragraph [0008], original test ophthalmic image are submitted to a neural network (e.g. a CNN) are now trained to identify potentially abnormal regions of an ophthalmic image (such as trained to identify ophthalmic maladies in OCTA images)), and 
	the detection result of identifying the presence of the artery or the vein in the part of the ocular fundus image is acquired by inputting the at least one ocular fundus image into the mathematical model (paragraph [0047], test input image 2 is submitted to a trained convolutional neural network (CNN) 4 for processing.  The output of trained CNN 4 is an output image 6 similar to input image 2 with an overlay identifying normal areas 8 and potentially abnormal regions 10 (e.g., areas categorized as ‘diseased’ or ‘suspicious’) and paragraph [0007], ophthalmic image used to diagnose (i.e. identifying) different types of ophthalmic maladies such as central retinal artery occlusion and retinal vein occlusion, etc.).
	Regarding claim 3, Shemonski in view of Solanki teaches the invention as set forth above and Shemonski further teaches
	the ocular fundus image processing device (paragraph [0054] teaches a computing device 11 may hold the trained convolutional neural network and access diagnosed samples from an internal library or from a remote diagnostic library (or atlas) 18 of diagnosed samples and an input ophthalmic image may be submitted to a trained convolutional neural network that highlights potentially abnormal regions and provides examples of previously diagnosed image samples similar to the highlighted regions), wherein
	the processor is further programmed (202) to,
	set a region of interest inside a part of a region of the acquired ocular fundus image (shown in figure 10, provides a feature of following a user-selection of a highlighted region of the displayed test ophthalmic image, display one or more diagnosed ophthalmic samples associated with the user-selected highlighted region),
	input an image of the set region of interest into the mathematical model (shown in figure 10, provides a feature of following a user-selection of a highlighted region of the displayed test ophthalmic image, display one or more diagnosed ophthalmic samples associated with the user-selected highlighted region and paragraph [0007], ophthalmic images diagnose (i.e. identifying) different types of ophthalmic maladies such as central retinal artery occlusion and retinal vein occlusion, etc.), and
output a detection result by the mathematical model that identifies the presence of the artery and/or the vein in the set region of interest (paragraph [0047], test input image 2 is submitted to a trained convolutional neural network (CNN) 4 for processing.  The output of trained CNN 4 is an output image 6 similar to input image 2 with an overlay identifying normal areas 8 and potentially abnormal regions 10 (e.g., areas categorized as ‘diseased’ or ‘suspicious’) and paragraph [0007], ophthalmic image used to diagnose (i.e. identifying) different types of ophthalmic maladies such as central retinal artery occlusion and retinal vein occlusion, etc.).
Regarding claim 5, Shemonski in view of Solanki teaches the invention as set forth above and Shemonski further teaches
	the ocular fundus image processing device (paragraph [0054] teaches a computing device 11 may hold the trained convolutional neural network and access diagnosed samples from an internal library or from a remote diagnostic library (or atlas) 18 of diagnosed samples and an input ophthalmic image may be submitted to a trained convolutional neural network that highlights potentially abnormal regions and provides examples of previously diagnosed image samples similar to the highlighted regions), wherein
	the processor is further programmed (202) to,
	calculate data relating to at least one of the detected artery or vein, based on the detection result (paragraph [0047], test input image 2 is submitted to a trained convolutional neural network (CNN) 4 for processing.  The output of trained CNN 4 is an output image 6 similar to input image 2 with an overlay identifying normal areas 8 and potentially abnormal regions 10 (e.g., areas categorized as ‘diseased’ or ‘suspicious’) and paragraph [0007], ophthalmic images diagnose (i.e. identifying) different types of ophthalmic maladies such as central retinal artery occlusion and retinal vein occlusion, etc.).
 Regarding claim 7, Shemonski teaches
a non-transitory computer-readable medium storing computer-readable instructions that, when executed by a processor of an ocular fundus image processing device for use with a subject, cause the ocular fundus image processing device to perform processes (paragraph [0054], computing device 11 may hold the trained convolutional neural network and access diagnosed samples from an internal library or from a remote diagnostic library (or atlas) 18 of diagnosed samples and an input ophthalmic image may be submitted to a trained convolutional neural network that highlights potentially abnormal regions and provides examples of previously diagnosed image samples similar to the highlighted regions and paragraph [0058], desktop computer system, a laptop or notebook computer system, a mesh of computer systems, a mobile telephone, a personal digital assistant (PDA), a server, a tablet computer system, or a combination of two or more of these and paragraph [0059], computer system includes a processor 202 and processor 202 includes hardware for executing instructions, such as those making up a computer program and figure 8 and paragraph [0052] teaches a computing system or device 11 may extract ophthalmic image from various sources, such as from an ophthalmic imager 17 (e.g., an OCT system or fundus imager) comprising,
	acquiring an ocular fundus image of the subject’s eye that is photographed via an ocular fundus image photographing unit (paragraph [0029] ophthalmic imaging device such as a fundus imager or OCT system and paragraph [0054], submitting a test ophthalmic image and paragraph [0055], test ophthalmic image (e.g., OCT image, OCTA image, fundus image, B-scan image, FA image, etc.) is submitted to a (convolutional) neural network trained to identify potentially abnormal regions of an ophthalmic image).
	Shemonski is silent regarding 
	classifying each pixel in the ocular fundus image into at least one of three categories including (i) artery, (ii) vein, or (iii) other;
	providing a mathematical model that is trained using a machine learning algorithm;
	inputting at least a part of the ocular fundus image that has each pixel classified into at least one of the three categories into the mathematical model; and
	outputting a detection result by the mathematical model that identifies a presence of an artery or vein in the part of the ocular fundus image.
	Solanki teaches the process (figure 1-3, 7, 9, 11, 13, 17, 18, 22, 25, 28, 30, 35, 37, 38, 43-46; column 1, lines 50-67, computing system) comprising classifying each pixel in the ocular fundus image into at least one of three categories including (i) artery, (ii) vein, or (iii) other (column 8, lines 59-64 teaches supervised learning and classification can be used to obtain a prediction for each pixel for each class of lesion or retinal anatomical structure, such as optic nerve head, veins, arteries, and/or fovea);
	providing a mathematical model that is trained using a machine learning algorithm (column 13, lines 20-30 teaches identifying interesting regions in an image of a patient’s eye for further analysis, followed by computation of a plurality of descriptors of interesting pixels identified within the image, the descriptors are used for training a machine learning algorithm such as support vector machine, deep learning, neural network, naïve Bayes, and/or k-nearest neighbor.);
	inputting at least a part of the ocular fundus image (column 9, lines 3-17 teaches using images obtained from prior and current visit of the same patient) that has each pixel classified into at least one of the three categories into the mathematical model (column 8, lines 59-64 teaches supervised learning and classification can be used to obtain a prediction for each pixel for each class of lesion or retinal anatomical structure, such as optic nerve head, veins, arteries, and/or fovea); and
	outputting a detection result by the mathematical model that identifies a presence of an artery or vein in the part of the ocular fundus image (column 8, lines 59-64 teaches supervised learning and classification can be used to obtain a prediction for each pixel for each class of lesion or retinal anatomical structure, such as optic nerve head, veins, arteries, and/or fovea and Table 3 Filterbank of local binary patterns descriptors which captures local texture information, can help achieve distinction between lesion and background or other anatomical structures and column 44, lines 55-60 teaches segmentation of interest region detector outputs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shemonski, to use for classifying each pixel in the ocular fundus image into at least one of three categories including artery, vein, or  other; providing a mathematical model that is trained using a machine learning algorithm; inputting at least a part of the ocular fundus image that has each pixel classified into at least one of the three categories into the mathematical model; and outputting a detection result by the mathematical model that identifies a presence of an artery or vein in the part of the ocular fundus image as taught by Solanki, for the purpose of enhancing a retinal image and to identify retinal anatomical structure (column 1, lines 50-51 and column 8, lines 60-65).
Regarding claim 8, Shemonski teaches
	a processing method for analyzing an ocular fundus image of a subject (paragraph [0054] teaches a computing device 11 may hold the trained convolutional neural network and access diagnosed samples from an internal library or from a remote diagnostic library (or atlas) 18 of diagnosed samples and an input ophthalmic image may be submitted to a trained convolutional neural network that highlights potentially abnormal regions and provides examples of previously diagnosed image samples similar to the highlighted regions and figure 8 and paragraph [0052] teaches a computing system or device 11 may extract ophthalmic image from various sources, such as from an ophthalmic imager 17 (e.g., an OCT system or fundus imager), the method comprising,
	acquiring the ocular fundus image of the subject’s eye that is photographed via an ocular fundus image photographing unit (paragraph [0029] ophthalmic imaging device such as a fundus imager or OCT system and paragraph [0054], submitting a test ophthalmic image and paragraph [0055], test ophthalmic image (e.g., OCT image, OCTA image, fundus image, B-scan image, FA image, etc.) is submitted to a (convolutional) neural network trained to identify potentially abnormal regions of an ophthalmic image).
	Shemonski is silent regarding 
	classifying each pixel in the ocular fundus image into at least one of three categories including: (i) artery, (ii) vein, or (iii) other;
	providing a mathematical model that is trained using a machine learning algorithm;
	inputting at least a part of the ocular fundus image that has each pixel classified into at last one of the three categories into the mathematical model; and
	outputting a detection result by the mathematical model that identifies a presence of an artery or vein in the part of the ocular fundus image.
	Solanki teaches a method (figure 1-3, 7, 9, 11, 13, 17, 18, 22, 25, 28, 30, 35, 37, 38, 43-46; column 1, lines 50-67, computing system) comprising,
	classifying each pixel in the ocular fundus image into at least one of three categories including: (i) artery, (ii) vein, or (iii) other (column 8, lines 59-64 teaches supervised learning and classification can be used to obtain a prediction for each pixel for each class of lesion or retinal anatomical structure, such as optic nerve head, veins, arteries, and/or fovea);
	providing a mathematical model that is trained using a machine learning algorithm (column 13, lines 20-30 teaches identifying interesting regions in an image of a patient’s eye for further analysis, followed by computation of a plurality of descriptors of interesting pixels identified within the image, the descriptors are used for training a machine learning algorithm such as support vector machine, deep learning, neural network, naïve Bayes, and/or k-nearest neighbor.);
	inputting at least a part of the ocular fundus image (column 9, lines 3-17 teaches using images obtained from prior and current visit of the same patient) that has each pixel classified into at last one of the three categories into the mathematical model (column 8, lines 59-64 teaches supervised learning and classification can be used to obtain a prediction for each pixel for each class of lesion or retinal anatomical structure, such as optic nerve head, veins, arteries, and/or fovea); and
	outputting a detection result by the mathematical model that identifies a presence of an artery or vein in the part of the ocular fundus image (column 8, lines 59-64 teaches supervised learning and classification can be used to obtain a prediction for each pixel for each class of lesion or retinal anatomical structure, such as optic nerve head, veins, arteries, and/or fovea and Table 3 Filterbank of local binary patterns descriptors which captures local texture information, can help achieve distinction between lesion and background or other anatomical structures and column 44, lines 55-60 teaches segmentation of interest region detector outputs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shemonski, to use for  classifying each pixel in the ocular fundus image into at least one of three categories including artery, vein, or  other; providing a mathematical model that is trained using a machine learning algorithm; inputting at least a part of the ocular fundus image that has each pixel classified into at last one of the three categories into the mathematical model; and outputting a detection result by the mathematical model that identifies a presence of an artery or vein in the part of the ocular fundus image as taught by Solanki, for the purpose of enhancing a retinal image and to identify retinal anatomical structure (column 1, lines 50-51 and column 8, lines 60-65).
Regarding claim 9, Shemonski in view of Solanki teaches the invention as set forth above and Shemonski further teaches
	the ocular fundus image processing device (paragraph [0054] teaches a computing device 11 may hold the trained convolutional neural network and access diagnosed samples from an internal library or from a remote diagnostic library (or atlas) 18 of diagnosed samples and an input ophthalmic image may be submitted to a trained convolutional neural network that highlights potentially abnormal regions and provides examples of previously diagnosed image samples similar to the highlighted regions), wherein the ocular fundus image photographing unit is at least one of a fundus camera, a scanning laser ophthalmoscope (SLO), or an optical coherence tomography (OCT) device (figure 8 and paragraph [0052] teaches a computing system or device 11 may extract ophthalmic image from various sources, such as from an ophthalmic imager 17 (e.g., an OCT system or fundus imager)).
Regarding claim 10, Shemonski in view of Solanki teaches the invention as set forth above and Shemonski further teaches
	the non-transitory computer-readable medium (paragraph [0054], computing device 11 may hold the trained convolutional neural network and access diagnosed samples from an internal library or from a remote diagnostic library (or atlas) 18 of diagnosed samples and an input ophthalmic image may be submitted to a trained convolutional neural network that highlights potentially abnormal regions and provides examples of previously diagnosed image samples similar to the highlighted regions and paragraph [0058], desktop computer system, a laptop or notebook computer system, a mesh of computer systems, a mobile telephone, a personal digital assistant (PDA), a server, a tablet computer system, or a combination of two or more of these and paragraph [0059], computer system includes a processor 202 and processor 202 includes hardware for executing instructions, such as those making up a computer program and figure 8 and paragraph [0052] teaches a computing system or device 11 may extract ophthalmic image from various sources, such as from an ophthalmic imager 17 (e.g., an OCT system or fundus imager), wherein the ocular fundus image photographing unit is at least one of a fundus camera, a scanning laser ophthalmoscope (SLO), or an optical coherence tomography (OCT) device (figure 8 and paragraph [0052] teaches a computing system or device 11 may extract ophthalmic image from various sources, such as from an ophthalmic imager 17 (e.g., an OCT system or fundus imager)).
Regarding claim 11, Shemonski in view of Solanki teaches the invention as set forth above and Shemonski further teaches
	the method (paragraph [0054] teaches a computing device 11 may hold the trained convolutional neural network and access diagnosed samples from an internal library or from a remote diagnostic library (or atlas) 18 of diagnosed samples and an input ophthalmic image may be submitted to a trained convolutional neural network that highlights potentially abnormal regions and provides examples of previously diagnosed image samples similar to the highlighted regions and figure 8 and paragraph [0052] teaches a computing system or device 11 may extract ophthalmic image from various sources, such as from an ophthalmic imager 17 (e.g., an OCT system or fundus imager), wherein the ocular fundus image photographing unit is at least one of a fundus camera, a scanning laser ophthalmoscope (SLO), or an optical coherence tomography (OCT) device (figure 8 and paragraph [0052] teaches a computing system or device 11 may extract ophthalmic image from various sources, such as from an ophthalmic imager 17 (e.g., an OCT system or fundus imager)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shemonski et al. US 20190272631 (hereinafter Shemonski) in view of Solanki et al. US 8,879,813 (hereinafter Solanki.) as applied to claim 1 above, and further in view of Vilser et al. US 20190298171 (hereinafter Vilser).
Regarding claim 4, Shemonski in view of Solanki teaches the invention as set forth above but is silent regarding the processor is further programmed to, set, as a region of interest, a region centering on a papilla, that is inside a region of the ocular fundus image.
Vilser teaches the ocular fundus image processing device (figure 3), wherein the processor (computing and control unit 4 and evaluation unit 8) is further programmed to,
	set, as a region of interest, a region centering on a papilla, that is inside a region of the ocular fundus image (paragraph [0125] – [0128], papilla (optic nerve head) and the vessels are selected by suitable means, using the color images or the quotient images to separate arterial and venous vessels from one another).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Shemonski in view of Solanki, to use the processor is further programmed to, set, as a region of interest, a region centering on a papilla, that is inside a region of the ocular fundus image as taught by Vilser, for the purpose of providing the examiner an option of defining measurement locations for detected visual measurement criteria to perform analysis and examinations (paragraph [0015] and [0003]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shemonski et al. US 20190272631 (hereinafter Shemonski) in view of Solanki et al. US 8,879,813 (hereinafter Solanki.) as applied to claim 1 above, and further in view of Faber US 20170100029.
Regarding claim 6, Shemonski in view of Solanki teaches the invention as set forth above but is silent regarding the processor is further programmed to, calculate a ratio of a diameter of the detected artery to a diameter of the detected vein.
Faber teaches the ocular fundus image processing device (figure 20), wherein the processor is further programmed (220) to, calculate a ratio of a diameter of the detected artery to a diameter of the detected vein (paragraph [0041], obtaining an image of vascular architecture of the retinal circulation from subject and determine from the image obtained the central retinal artery-to-vein ratio (AVR)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shemonski in view of Solanki, to use the processor is further programmed to, calculate a ratio of a diameter of the detected artery to a diameter of the detected vein as taught by Faber, for the purpose of guiding treatment of diseases or abnormal conditions of the arteries (paragraph [0008]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/            Examiner, Art Unit 2872                                                                                                                                                                                            
/MARIN PICHLER/            Primary Examiner, Art Unit 2872